JUDGMENT
This appeal by the plaintiffs, dated July 23, 1990 from an assessment of damages made by the defendant, Commissioner of Transportation, pursuant to Conn. Gen. Stat., Section 13a-73 (b)(f) wherein said Commissioner found the premises herein described to be necessary for the layout, alteration, extension, widening, change of grade and improvement of the highway commonly known as Interstate Route 91 and assessed as damage to the plaintiffs the sum of $696,000 with the premises so taken being situated in the Town of Windsor, County of Hartford and State of Connecticut and being bounded and described as follows:
       Parcel No. 1 — situated on the westerly side of Present Center Street, containing 1.669 acres, more or less, and bounded:
       EASTERLY — by Present Center Street, a total distance of 907.60 feet; CT Page 7919
       SOUTHWESTERLY — by land now or formerly of Martin T. Roth et al, 83 feet, more or less;
       WESTERLY — by Owners' remaining land, a total distance of 884 feet, more or less, by lines designated "Taking Line  Non-Access Highway Line, "Taking Line," "Taking Line,"  Non-Access Highway Line," "Taking Line," "Taking Line," "Taking Line  Non-Access Highway Line," as shown on the map hereinafter referred to, Sheets 1 and 2.
       NORTHERLY — by land now or formerly of the State of Connecticut, 73 feet, more or less.
       Parcel No. 2 — situated on the southeasterly side of Present Interstate 91, containing 6.55 acres, more or less, and bounded:
       NORTHWESTERLY — by Present Interstate 91, a total distance of 996.10 feet;
       NORTHERLY — by land now or formerly of the State of Connecticut, 100 feet, more or less
       SOUTHEASTERLY — by Owners' remaining land, a total distance of 1,332 feet, more or less, by a line designated "Taking Line  Non-Access Highway Line," as shown on said map, Sheets 1 and 2;
       SOUTHWESTERLY — by land now or formerly of Ben Sasportas, 392 feet, more or less.
           And said two parcels contain a total area of 8.219 acres, more or less, together with all appurtenances, all of which more particularly appears on a map entitled: "Town of Windsor, Map Showing Land Acquired From Albert Lieberman, et al by The State of Connecticut, Interstate Route 91 (Limited Access Highway), Scale 1" = 40', Feb. 1989, Robert W. Gubala, Transportation Chief Engineer — Bureau of Highways." (164-178-22) Sheets 1 and 2 of 2 Sheets.
           Said premises, Parcel No. 1, is taken to be used for a "Limited Access Designated Highway," Interstate Route 91  and Proposed Frontage Road, from which highway access is denied to and from Proposed Frontage Road, from and to Owners' remaining land lying westerly thereof, as shown on said map, Sheets 1 and 2. However, Owners' remaining land shall have access to and from CT Page 7920 Proposed Frontage Road at areas located between and opposite Stations 67+00 and 67+60 and Stations 70+40 and 71+00 left, Base Line Proposed Frontage Road, as shown on said map, Sheets 1 and 2. Owners shall continue to have access to Present Center Street, Parcel No. 2 is taken to be used for a "Limited Access Designated Highway," Interstate Route 91, from which highway access is denied directly to and from Owner's remaining land southeasterly thereof, as shown on said map.
And praying that the damages be reassessed, came to this Court on August 14, 1990; said deposit of $696,000 was withdrawn by the plaintiffs upon order of the court and thence to October 9, 1990 when the court appointed the Hon. Simon S. Cohen, Hon. John M. Alexander and Hon. Harold Missal, State Trial Referees to hear the facts, reassess damages and enter judgment pursuant to law.
The Court, having heard the parties, reviewed their appraisal reports and their Stipulation that said damages be reassessed for the sum of $900,000 including accrued interest, costs and appraisal fees, finds said Stipulation to be fair and reasonable.
Accordingly, the Court finds that the amount due to the plaintiffs as damages for the taking of said land is $900,000 including accrued interest, costs and appraisal fees less the deposit of $696,000 or a deficiency of $204,000.
Whereupon it is adjudged that the deficiency due to the plaintiffs for the taking of said land is $204,000 including accrued interest, costs and appraisal fees.
BY THE COURT, SIMON S. COHEN, STATE TRIAL REFEREE JOHN M. ALEXANDER, STATE TRIAL REFEREE HAROLD MISSAL, STATE TRIAL REFEREE